Citation Nr: 1433355	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1968.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the RO.  

In a May 2013 rating decision, the RO granted service connection and assigned a 10 percent rating for tinnitus, effective on February 16, 2011.  

The Board notes the Veteran requested a hearing before a Decision Review Officer in July 2014.  In light of the fully favorable action taken hereinbelow, there can be no prejudice to the Veteran in proceeding to a decision on the merits.  


FINDINGS OF FACT

1.  The Veteran is shown to have had a bilateral hearing loss disability at the time of his entrance into service. 

2.  The pre-existing bilateral hearing loss disability is shown as likely as not to have increased in severity beyond the normal progression during the Veteran's period of active service.  

3.  The currently demonstrated bilateral sensorineural hearing loss disability is due to the Veteran's exposure to harmful noise levels during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  


Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).


Analysis

Initially, the Board notes the Veteran was afforded a pre-induction examination in November 1966.  It was noted at that time that the Veteran had a slight hearing loss.  

On entrance into active service in September 1967, the Veteran was afforded another test using a Rudmose Automatic Audiometer that yielded results that, when converted from ASA to ISO-ANSI units, equated with a hearing loss disability in each ear for VA purposes under 38 C.F.R. § 3.385.  

The Board notes that, at the time that the Veteran was separated from active duty in April 1968, the hearing testing yielded thresholds when converted to ISO-ANSI standards that did not equate with a hearing loss disability for VA compensation purposes.

The Veteran was afforded a VA examination in October 2011.  Upon review of the record and a clinical examination, the examiner noted that the Veteran entered service with pre-existing bilateral hearing loss.  

The Veteran reported being exposed noise from gunfire, grenades, land mines and artillery without hearing protection during service and denied having noise exposure after service.  The hearing testing revealed findings of a sensorineural hearing loss in each ear.  

The VA examiner opined that the hearing loss was not aggravated beyond a normal progression during active service.  The examiner did not, however, provide any rationale for this opinion.  

In contrast, following an additional VA examination in March 2013, another VA  examiner noted that the Veteran entered service with pre-existing bilateral hearing loss and opined that this disability was aggravated beyond a normal progression during active service.  However, this examiner did not provide any rationale to support her opinion.

The Veteran reported at the time of the VA examination in March 2013 that he noticed having bad hearing after he left service.  In addition, the Veteran's wife reported that the Veteran returned from service with a "profound hearing loss and tinnitus."  

In support of his claim, the Veteran submitted private treatment records and a June 2013 opinion from J.S., M.D who noted that the Veteran entered service with pre-existing hearing loss, but added that his current bilateral hearing loss was due to acoustic trauma that he experienced during service.  

Dr. J.S. noted that audiometric results at separation from service in April 1968 showed normal hearing, bilaterally, and were most likely from an automated testing system used at that time that was highly inaccurate.  The Board finds in this regard that a comparison of the findings recorded during service calls into question the extent of any hearing loss during the time the Veteran was on active duty.  

Dr. J.S. supported his opinion by noting his own medical background in service and concluded that the Veteran's pre-existing hearing loss was aggravated by harmful noise exposure during that active service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As noted, the October 2011 and March 2013 VA opinions are not supported by a rationale.  See Hernandez-Toyens, v. West, 11 Vet.App. 379, 382 (1998)(the failure of the health care provider to provide a basis for his/her opinion goes to the weight or the credibility of the evidence); see also Bloom v. West, 12 Vet.App. 185, 187 (1999)(the probative value of a physician's statement is dependent, in part upon the extent to which it reflects 'clinical data or other rationale to support his opinion.').  

On the other hand, the opinion from Dr. J.S. contained an explanation for his conclusions based on an accurate characterization of the audiometry results of record that is supported by the Board's own review of the facts.  

Finally, the Board finds that the Veteran and his wife have presented credible lay statements that tend to bring the evidence into relative equipoise by showing that he experienced an impairment of his hearing ability that as likely as not increased in severity beyond natural progression that was related to his exposure to hazardous noise levels that are consistent with the nature of his duties during service.  

The Board finds the October 2011 and the March 2013 VA opinions are entitled to less probative weight than the June 2013 private medical opinion from Dr. J.S because neither VA examiner addressed the apparent inconsistency in the hearing results recorded during service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


